Title: James Madison to Jonathan Elliot, 15 November 1826
From: Madison, James
To: Elliot, Jonathan


                        
                            
                                Montpr.
                            
                            
                                
                                    
                                
                                Novr. 15. 1826
                            
                        
                        I have just recd. Sir your letter of the 11th inst The proceedings  of the Convention of 1787, as taken
                            down by me, are in an extent to make, of themselves, a considerable work. Propositions  prior to yours had been made
                            on the subject of them. But I have never determined either on the time or mode of committing them to the press: and
                            it is quite possible, that the publication may be a posthumous one. In declining your proposition it is proper to say,
                            that it proceeds in no degree from a want of confidence in your adequate execution of it. Allow me to add that
                            not having spoken publickly, of what is here stated, it will be agreeable to me, that it be regarded as the
                                private explanation only which was due to the motives of your application.
                        I possess I believe all the proceedings of the State Conventions as originally published in volumes or
                            pamphlets: but it is long since I read them. Altho’ in some instances imperfectly in others erroneously reported they must be very
                            valuable for the lights they throw on the character of the times, and the materials they furnish towards a history of the
                            Constitution. In bringing the whole together in a convenient & durable form, you will perform a task which can
                            scarcely fail to be acceptable to the public: and with my wishes that it may answer all your expectations, I offer you my
                            friendly respects.
                        
                            
                                J. M
                            
                        
                    You have overlooked Col: Few, now of N.Y formerly of Georgia, in referring to the surviving signers of the
                            Constitution of the U. States